698 S.E.2d 656 (2010)
STATE of North Carolina
v.
Brian Michael BLAKEMAN.
No. 102P10.
Supreme Court of North Carolina.
June 16, 2010.
Rudolph A. Ashton, III, New Bern, for Brian Michael Blakeman.
Robert M. Curran, Special Deputy Attorney General, for State of North.
Prior report: ___ N.C.App. ___, 688 S.E.2d 525.

ORDER
Upon consideration of the petition filed on the 9th of March 2010 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 16th of June 2010."